SPARKS, Circuit Judge.
Now this day come the parties by their counsel, and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “The parties hereto, by their respective attorneys of record, do hereby stipulate and agree that the appeal in the above entitled cause shall be dismissed.” On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be and the same is hereby dismissed, with costs.